DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to applicants’ arguments dated 12 July 2022.  Claims 1-5 are pending in the application.  Claims 1 and 6 have been amended.  

Priority
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.

Drawings
The drawings filed on 06 July 2020 are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3 and 5-6 is/are rejected under 35 U.S.C. 103 as unpatentable over Satoru et al. (JP2010-149335), using machine translation, hereinafter Satoru, in view of Nishikawa (US PGPub 2012/0218333 A1).
With regard to Claim 1, Satoru discloses an inkjet recording device (¶0001) comprising: 
a plurality of inkjet heads having a nozzle for discharging ink (¶0031, 0010); 
a plurality of actuators which give a pressure change to the ink in the plural inkjet heads by a prescribed drive operation (¶0010; ¶0038); and 
a drive section which generates a drive signal to discharge one droplet or discharge and unite a plurality of droplets for one pixel and applies the drive signal to each of the plural actuators (¶0011; 0016, plurality of droplets ejected becomes one droplet, ¶0020), 
wherein the drive signal generated by the drive section includes a drive waveform comprising N number (N being an integer of at least 2) of drive waveform elements (¶0011, 0020-21), and 
when Tc is natural vibration cycle determined from a structure of the inkjet head, time Ts from a start point of the drive waveform to the start point of a subsequent drive waveform fulfills a relationship 1.1Tc<Ts<1.4Tc (¶0011, 0020-21; Ts is 1.2Tc to 1.5Tc; ¶0062).
Satoru does not explicitly disclose wherein a potential of a last drive waveform element is larger than a potential  of other drive waveform elements.
The secondary reference of Nishikawa discloses wherein a potential of a last drive waveform element is larger than a potential  of other drive waveform elements (¶0071; Fig. 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the last drive waveform element of Nishikawa, with the inkjet recording device of Satoru, in order to eject a final droplet at a speed whereby the final droplet catches up with the ejected droplets (preceding droplets) produced by the preceding pulses, as taught by Nishikawa.

With regard to Claim 2, Satoru further discloses wherein the N number of the drive waveform elements is 5 or more (¶0011, n ≥ 2).

With regard to Claim 3, Satoru further discloses wherein when one droplet is discharged for one pixel, the drive waveform is outputted to a first cycle from last (Claim 2; ¶0021-0022; Fig. 6), when two droplets are discharged for one pixel, the drive waveform is outputted to the first and third cycles from last (Claim 2; ¶0021-0022; Fig. 6), and when M droplets (M>3) are discharged for one pixel, the drive waveform is outputted to the first to M-th cycles from last (Claim 2; ¶0021-0022; Fig. 6).

With regard to Claim 5, Satoru further discloses wherein the N number of drive waveform elements of the drive signal each include an expansion pulse to expand a volume of an inkjet head pressure chamber and a contraction pulse to contract the volume of the pressure chamber and discharge the ink from the nozzle (¶0010), however Satoru does not explicitly disclose a drive pulse not to discharge is included at an end of a last drive waveform element.
The secondary reference of Nishikawa discloses a drive pulse not to discharge is included at an end of a last drive waveform element (Fig. 8; stabilizing pulse 36; ¶0071).

With regard to Claim 6, this claim recites limitations that are similar and in the same scope of invention as claim 1 above; therefore claim 6 is rejected for the same rejection rationale/basis as described in claim 1.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satoru, in view of Nishikawa, and further in view of Araki (US PGPub 2015/0251414 A1).
With regard to Claim 4, Satoru further discloses wherein the N number of drive waveform elements of the drive signal each include an expansion pulse to expand a volume of an inkjet head pressure chamber and a contraction pulse to contract the volume of the pressure chamber and discharge the ink from the nozzle (¶0010), however Satoru-Nishikawa does not explicitly disclose for a last drive waveform element, time period from a start point of the expansion pulse to the start point of the contraction pulse is 1.1 to 1.4 AL .
The tertiary reference of Araki discloses disclose for a last drive waveform element, time period from a start point of the expansion pulse to the start point of the contraction pulse is 1.1 to 1.4 AL (¶0026-0027).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the last pulse of Araki, with the combination of Satoru-Nishikawa, in order to prevent an ink droplet from being discharged and prevent satellite droplets from reducing image quality as taught by Araki (¶0026, 0035).

Response to Arguments
Applicant's arguments, see pages 4-5, filed 12 July 2022 with respect to the rejection(s) of claim(s) 1-3, and 6 under 35 U.S.C. 102(a)(1), are moot in view of the new grounds of rejection applied to claim 1 in this office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A. RICHMOND whose telephone number is (313)446-6547.  The examiner can normally be reached on M-F 9-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT A RICHMOND/Primary Examiner, Art Unit 2853